January 29, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General Government Securities Money Market Funds, Inc. File No.: 811-3456 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6903. Sincerely, /s/ Benedetto E. Frosina Benedetto E. Frosina Paralegal BF Enclosure
